Citation Nr: 1751166	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-11 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel








INTRODUCTION

The Veteran served on active duty from November 1958 to October 1959. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in April 2017.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its April 2017 remand, the Board instructed the AOJ to schedule a VA examination of the Veteran's right knee disability.  The examiner was to thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.

Pursuant to the Board's remand, the Veteran was given a VA examination in July 2017.  It was noted by the VA examiner that the examination was not being conducted during a flare-up of the Veteran's knee disability.  As to whether pain, weakness, fatigability or incoordination would significantly limit functional ability with flare-ups, the examiner stated that she was unable to say without mere speculation; in explaining this, the examiner simply stated, "no flare at time of my examination."  It was also noted on examination that the Veteran reported flare-ups of the knee and/or lower leg, described as flares of pain on climbing stairs and kneeling and getting up from kneeling.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that where an examiner states that he or she is unable to offer an opinion as to additional functional loss during flare-ups of musculoskeletal disability without resorting to speculation based solely on the fact that the examination was not performed during a flare, the examination is inadequate.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that, pursuant to case law and VA guidelines, examiners must, in such cases, provide opinions based on estimates derived from information procured from relevant sources, including lay statements and medical records, or explain why this is not possible.  Id. at 34-36.  The examiner, in such cases, should ascertain adequate information regarding the Veteran's flares' frequency, duration, characteristics, severity, or functional loss by such alternative means, or adequately explain why this cannot be done.  Id.

Thus, the case must be remanded here to obtain an addendum to the July 2017 VA examination report describing any additional functional loss during flare-ups of the Veteran's right knee disability, and expressing any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.  In rendering this opinion, the examiner should ascertain adequate information regarding his flares' frequency, duration, characteristics, severity, or functional loss by any alternative means, including lay statements and the Veteran's medical records, or clearly explain why this cannot be done.  The examiner should not state that she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not performed during a flare-up.

Also, in the July 2017 examination report, when prompted to describe additional contributing factors of the Veteran's right knee disability, the examiner appears to list: "Less movement than normal due to ankylosis, adhesions, etc., Weakened movement due to muscle or peripheral nerve injury, etc., Interference with standing."  However, this notation appears to contradict other information in the examination report, including the lack of any ankylosis noted, and the absence of any "muscle or peripheral nerve injury" related to the Veteran's service-connected right knee degenerative joint disease noted.  On remand, in the addendum opinion, the VA examiner should address and explain this notation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding pertinent VA medical records dated from May 2017 to the present.

2.  Forward the claims file to the VA examiner who provided the July 2017 VA examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.  

After reviewing the claims file, to include the July 2017 examination report, the examiner should describe any additional functional loss during flare-ups of the Veteran's right knee disability, expressing any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.  In rendering this opinion, the examiner should ascertain adequate information regarding his flares' frequency, duration, characteristics, severity, or functional loss by any alternative means necessary, including lay statements and the Veteran's medical records, or clearly explain why this cannot be done.  The examiner should not state that she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not performed during a flare-up.

The examiner should also explain the notation, when prompted to describe additional contributing factors of the Veteran's right knee disability, of: "Less movement than normal due to ankylosis, adhesions, etc., Weakened movement due to muscle or peripheral nerve injury, etc., Interference with standing."  The examiner should explain this notation in light of the fact that it appears to contradict other information in the examination report, including the lack of any ankylosis noted, and the absence of any "muscle or peripheral nerve injury" related to the Veteran's service-connected right knee degenerative joint disease noted.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




